DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Falde et al (US 2017/0072496) in view of Hsu (US 6,441,342).   
Falde shows the method and structure claimed including the steps of providing a reference weld signature having a fist data that is saved and selected as a weld reference for a weld quality, capturing or saving a weld signature having a second data wherein the first reference data is compared to the second data and determine a difference between the compared data, and a weld fault condition is determined based on the difference. Falde shows the signature data includes a voltage, a current, a wire 
Hsu shows a weld signature of a welding parameter having a shape (100) as a reference waveform that is compared with a captured or measured weld signature having a second shape (110) wherein the shapes are compared as to determine a deviation of the measured weld signature to the reference signature. Also see Figure 9A, and column 14, line 56 to column 15, line 24. 
In view of Hsu, it would have been obvious to one of ordinary skill in the art to adapt Falde with the a reference weld signature data with a first shape that is compared to a captured and measured weld signature having a second shape wherein a difference or a deviation of the first shape and the second shape is determined  so that a fault condition or a bad weld is predictably determined for the weld quality determination.   
With respect to claims 2 and 10, Hsu further shows the welding parameter includes a plurality of parameters including a welding current, a welding voltage, and a wire feed. Also see Abstract.
With respect to claims 4-8 and 12-14, Falde discloses for the step of comparing the weld signature with the reference signature wherein the difference is measured to indicate whether the different is less or larger than a limit wherein the limits would include an upper and lower limit as a upper and lower boundary that is compared to the weld signature. Also see para [0037] and [0055]. Hsu shows for determining the 
	With respect to claim 9 regarding a computer-readable storage medium, Falde further shows a computer readable storage that is known to execute computer instructions. Also see para [0022]. 
	With respect to a recitation regarding a welding duration or a fault analysis duration threshold as recited in claim 15, Hsu shows a welding duration for the first shape and the welding duration of the second shape wherein the welding duration for the first shape and the second shape is compared and its difference/deviation determined as illustrated in Figure 9A. 
With respect to claims 16-20, it is further noted that Falde discloses the step of comparing a weld signature with the reference signature wherein the difference is measured to indicate whether the different is less or larger than a limit with the limit that also includes an upper and lower limit as a upper and lower boundary. Also see para [0037] and [0055]. Hsu shows for determining the difference or deviation of the weld 
With respect to claims 21-23, Hsu further shows the weld signature having the reference shape (100) that is aligned with the measured/identified weld signature shape (110) wherein the deviation of the shapes are automatically compared/monitored in a monitor stage (80) via the computer/computer program.
Response to Arguments
Applicant’s arguments filed on 1/25/21 with respect to the rejection(s) of claim(s) under Smartt have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hsu.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANG Y PAIK/Primary Examiner, Art Unit 3761